Case 16-15978        Doc 73     Filed 05/09/19     Entered 05/09/19 08:08:19          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-15978
         Robert Hinojosa

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/11/2016.

         2) The plan was confirmed on 10/21/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/15/2019.

         5) The case was dismissed on 03/08/2019.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $171,800.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-15978       Doc 73      Filed 05/09/19    Entered 05/09/19 08:08:19                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $17,146.14
         Less amount refunded to debtor                          $40.55

 NET RECEIPTS:                                                                                  $17,105.59


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $895.06
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,895.06

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACAR LEASING LTD DBA GM FINANC Secured             0.00          0.00             0.00           0.00       0.00
 ACAR LEASING LTD DBA GM FINANC Unsecured           0.00           NA               NA            0.00       0.00
 CENLAR FSB                     Secured        4,009.60       4,009.60         4,009.60      4,009.60        0.00
 CENLAR FSB                     Secured             0.00          0.00             0.00           0.00       0.00
 FORTIVA                        Unsecured      2,373.00       2,191.43         2,191.43        595.92        0.00
 HC PROCESSING CENTER           Unsecured      1,676.00       1,872.60         1,872.60        509.22        0.00
 HEIGHTS FINANCE                Unsecured      2,139.74       2,139.74         2,139.74        581.87        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          421.00        503.92           503.92        137.03        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          239.00        346.09           346.09          83.09       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          460.00        499.31           499.31        135.77        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       1,905.00       1,931.98         1,931.98        525.37        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          402.00        482.28           482.28        131.14        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          224.00        296.08           296.08          77.37       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       1,753.00       1,850.56         1,850.56        503.23        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          823.00        927.52           927.52        242.37        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       4,041.00       4,092.76         4,092.76      1,112.96        0.00
 NATIONSTAR MORTGAGE LLC        Secured        1,935.86       1,212.27         1,212.27      1,212.27        0.00
 NATIONSTAR MORTGAGE LLC        Secured             0.00          0.00             0.00           0.00       0.00
 ONEMAIN                        Secured             0.00          0.00             0.00           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         615.00        750.91           750.91        196.22        0.00
 QUANTUM3 GROUP                 Unsecured      1,437.00       1,454.07         1,454.07        395.41        0.00
 QUANTUM3 GROUP                 Unsecured      3,221.00       3,314.21         3,314.21        901.25        0.00
 HOME PROJECTS VISA CARD        Unsecured      2,219.00            NA               NA            0.00       0.00
 GM FINANCIAL                   Unsecured           0.00           NA               NA            0.00       0.00
 GM FINANCIAL                   Unsecured           0.00           NA               NA            0.00       0.00
 TD BANK USA NA                 Unsecured         715.00        803.61           803.61        209.99        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-15978      Doc 73     Filed 05/09/19    Entered 05/09/19 08:08:19                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim          Claim         Claim        Principal      Int.
 Name                            Class    Scheduled       Asserted      Allowed         Paid         Paid
 WELLS FARGO FINANCIAL BANK   Unsecured      2,391.93        2,391.93      2,391.93        650.45        0.00


 Summary of Disbursements to Creditors:
                                                           Claim            Principal               Interest
                                                         Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                 $0.00
       Mortgage Arrearage                               $5,221.87          $5,221.87                 $0.00
       Debt Secured by Vehicle                              $0.00              $0.00                 $0.00
       All Other Secured                                    $0.00              $0.00                 $0.00
 TOTAL SECURED:                                         $5,221.87          $5,221.87                 $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                $0.00               $0.00
        Domestic Support Ongoing                            $0.00                $0.00               $0.00
        All Other Priority                                  $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                        $25,849.00             $6,988.66                 $0.00


 Disbursements:

        Expenses of Administration                          $4,895.06
        Disbursements to Creditors                         $12,210.53

 TOTAL DISBURSEMENTS :                                                                     $17,105.59




UST Form 101-13-FR-S (9/1/2009)
Case 16-15978        Doc 73      Filed 05/09/19     Entered 05/09/19 08:08:19            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/09/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
